Nichols, Judge.
The plaintiff in error assigns error only on a judgment sustaining certain demurrers to his answer and cross-action, and while the writ of error recites that a final judgment was rendered, no assignment of error is based thereon. Held:
There being no assignment of error on a final judgment, although it was alleged that a final judgment had been rendered, there is no question before this court for determination since this court has no jurisdiction to pass upon the antecedent rulings in the absence of an assignment of error on the final judgment, and the writ of error must be dismissed. See Duncan v. Bradshaw, 98 Ga. App. 178 (105 S. E. 2d 385); *398Thompson v. Dove, 213 Ga. 819 (102 S. E. 2d 43); Shaw v. Miller, 214 Ga. 225 (104 S. E. 2d 128); Williams v. Kwik Shake Dispenser Mfg. Co., 214 Ga. 478 (105 S. E. 2d 457); Brown v. Marks Auto Sales, 93 Ga. App. 741 (3) (92 S. E. 2d 832), and Beale v. Grimsley, 97 Ga. App. 291 (3) (103 S. E. 2d 94).
Decided October 14, 1959.
Moretón Rolleston, Jr., for plaintiff in error.
Grant & Grizzard, Robert W. Spears, Wm. G. Grant, contra.

Writ of error dismissed.


Felton, C.J., and Quillian, J., concur.